Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election

Applicant’s election of Group I, claims 1-6 without traverse in the reply filed on 9/22/2022 is
acknowledged. The restriction requirement is hereby made final.

Claims 1-6 and 15-19 have been examined.

Objection

	Claims are objected to for the following informalities: Claim 1, line 15, “the corresponding event types” should be “a corresponding event type”; Claim 4, line 8, “the corresponding MAX threshold” should be “a corresponding MAX threshold”; line 9, “the largest number of occurrences of the correspond network event” should be “a largest number of occurrences of the correspond network event”; line 11, “the corresponding MIN threshold” should be “a corresponding MIN threshold”; line 12, “the smallest number of occurrences of the corresponding network event” should be “a smallest number of occurrences of the corresponding network event”; Claim 6, line 8, “the corresponding event types” should be “a corresponding event type”; Claim 15, line 12, “the corresponding event types” should be “a corresponding event type”; Claim 18, line 8, “the corresponding MAX threshold” should be “a corresponding MAX threshold”; line 9, “the largest number of occurrences of the correspond network event” should be “a largest number of occurrences of the correspond network event”; line 11, “the corresponding MIN threshold” should be “a corresponding MIN threshold”; line 12, “the smallest number of occurrences of the corresponding network event” should be “a smallest number of occurrences of the corresponding network event”;

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5, 6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim language lacking antecedent basis:
the observation time periods – claim 6
Claim language in the following claims is not clearly understood:
As per claim 5, line 4, it is unclear whether “the machine learning model” refers to “unsupervised machine learning model” in claim 1, line 9.
As per claim 19, line 4, it is unclear whether “the machine learning model” refers to “unsupervised machine learning model” in claim 15, line 8.


Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al, U.S. Patent Application Publication 2021/0160263 (hereinafter Jiang) in view of Salunke et al, U.S. Patent Application Publication 2019/0373007 (hereinafter Salunke).

As per claim 1, Jiang teaches the invention as claimed comprising: a plurality of access point (AP) devices in a wireless network ([56]; 128 of fig. 1); and 
a network management system (fig. 3) comprising:
a memory storing network event data received from the AP devices (e.g., receiving network traffic information from endpoints ([65]-[67]; e.g., wireless endpoints via wireless APs) to identify anomaly in the network), wherein the network event data is indicative of operational behavior of the wireless network ([66][67]), and wherein the network event data defines a series of network events of one or more event types over a plurality of observation time periods [66].  
Although Jiang teaches applying machine learning model to network event data and identifying one or more of the network events as indicative of abnormal network behavior ([36][62][66][67]), however Jiang does not teach unsupervised machine learning model.  Salunke teaches a network management system comprising:
a memory storing network event data received from devices, wherein the network event data is indicative of operational behavior of the network ([35], e.g, receiving time-series data that track metrics associated with hardware and/or software resources in a target environment for examination.  The system may analyze the received metric data to learn patterns that repeat daily, weekly, bi weekly, monthly, on  holidays and/or over some other seasonal period), and wherein the network event data defines a series of network events of one or more event types over a plurality of observation time periods ([35][58][86][87], e.g., CPU utilization rates, transaction, execution network metric, etc. over different periods); and
one or more processors coupled to the memory and configured to:
apply an unsupervised machine learning model to the network event data to dynamically determine [35], for a most recent one of the observation time periods ([85], e.g., for evaluating the stream time series data generated by the target): (i) predicted counts of occurrences of the network events for each of the event types ([58][76][86]; e.g., predicting the expected counts of transaction), and (ii) an estimated minimum (MIN) threshold and an estimated maximum (MAX) threshold for each event type, wherein the MIN thresholds and MAX thresholds define ranges of expected occurrences for the network events of the corresponding event types ([80][81][78][86][88], e.g, lowest/MIN and highest/MAX values/limits for transaction or CPU utilization rate, wherein the MIN/MAX define a range of expected occurrence for the transaction or CPU utilization rate); and 
identify, based on the estimated minimum thresholds and estimated maximum thresholds and actual network event data for the most recent one of the observation time periods, one or more of the network events as indicative of abnormal network behavior ([81], e.g, determine whether the evaluation data points crossed the limits).

It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Salunke’s teaching into Jiang’s system in order to allow Jiang’s system to identify anomaly based on unsupervised machine learning model, thus enhancing the machine learning in Jiang’s system.

As per claim 2, Jiang and Salunke teach the invention substantially as claimed in claim 1 above.  Salunke further teach wherein the unsupervised machine learning model has been trained using training data comprising network event data augmented with the minimum thresholds the and maximum thresholds dynamically determined [87], for each event type ([58]), from the network event data for a plurality of overlapping time windows having different time origins ([99][100]; fig. 9; e.g., 920, fig. 9 overlapping 900, fig. 9 having different time).

As per claim 3, Jiang and Salunke teach the invention substantially as claimed in claim 1 above.  Jiang further teach wherein the processors are further configured to: trigger, by a machine learning-based virtual network assistant, root cause analysis of the network data [67] in response to identifying the one or more of the network events as indicative of the abnormal network behavior ([65][66]); and 
trigger a remedial action based on one or more identified root causes for the abnormal network behavior ([68]).

As per claim 4, Jiang and Salunke teach the invention substantially as claimed in claim 1 above.  Salunke further teach wherein the processors are further configured to adaptively compute the MIN thresholds and the MAX thresholds based on the network event data by:
for the series of the network events, determining a plurality of time windows, each of the time windows having a different time origin ([99][100]; fig. 9, 900, 920);
for each of the time windows, counting the number of events in a given time period within the time window for each event type ([100][58]; e.g., displaying the number of data values in the time periods for event types);
determining, for each event type and based on the counting, the corresponding MAX threshold as the largest number of occurrences of the corresponding network event for any of the plurality of time windows ([100]; e.g., determining the upper limit of the data values in 900, 920); and
determining, for each event type and based on the counting, the corresponding MIN threshold as the smallest number of occurrences of the corresponding network event for any of the plurality of time windows ([100]; e.g., determining the lower limit of the data values in 900, 920).

As per claim 5, Jiang and Salunke teach the invention substantially as claimed in claim 1 above.  Salunke further teach wherein the processors are configured to identify the one or more of the network events as indicative of abnormal network behavior by: determining a prediction error indicative of a difference between the predicted counts of the occurrences for the network events as generated by the machine learning model and actual network events for the event data ([80], e.g., determining predicted deviation indicating difference between the expected values and the evaluated values); and detecting the abnormal network behavior when the prediction error is out of the bounds of the dynamically-determined minimum threshold and maximum threshold for any of the event types ([81][82], e.g., detecting anomalies when deviation crosses the limits).

As per claim 6, Jiang teaches the invention as claimed for a network management system that manages one or more access point (AP) devices in a wireless network, comprising: ([56]; 128 of fig. 1); and 
a memory storing network event data received from the AP devices (e.g., receiving network traffic information from endpoints ([65]-[67]; e.g., wireless endpoints via wireless APs) to identify anomaly in the network), wherein the network event data is indicative of operational behavior of the wireless network ([66][67]), and wherein the network event data defines a series of network events of one or more event types over time [66].  
Although Jiang teaches applying machine learning model to network event data and identifying one or more of the network events as indicative of abnormal network behavior ([36][62][66][67]), however Jiang does not teach unsupervised machine learning model.  Salunke teaches a network management system comprising:
a memory storing network event data received from devices, wherein the network event data is indicative of operational behavior of the network ([35], e.g, receiving time-series data that track metrics associated with hardware and/or software resources in a target environment for examination.  The system may analyze the received metric data to learn patterns that repeat daily, weekly, bi weekly, monthly, on  holidays and/or over some other seasonal period), and wherein the network event data defines a series of network events of one or more event types over time ([35][58][86][87], e.g., CPU utilization rates, transaction, execution network metric, etc. over different periods); and
one or more processors coupled to the memory and configured to:
apply an unsupervised machine learning model to the network event data to determine [35], for a most recent one of the observation time periods ([85], e.g., for evaluating the stream time series data generated by the target): (i) predicted counts of occurrences of the network events for each of the event types ([58][76][86]; e.g., predicting the expected counts of transaction), and (ii) an estimated minimum (MIN) threshold and an estimated maximum (MAX) threshold for each event type, wherein the MIN thresholds and MAX thresholds define ranges of expected occurrences for the network events of the corresponding event types ([80][81][78][86][88], e.g, lowest/MIN and highest/MAX values/limits for transaction or CPU utilization rate, wherein the MIN/MAX define a range of expected occurrence for the transaction or CPU utilization rate); and 
identify, based on the estimated minimum thresholds and estimated maximum thresholds and actual network event data for the most recent one of the observation time periods, one or more of the network events as indicative of abnormal network behavior ([81], e.g, determine whether the evaluation data points crossed the limits).

It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Salunke’s teaching into Jiang’s system in order to allow Jiang’s system to identify anomaly based on unsupervised machine learning model, thus enhancing the machine learning in Jiang’s system.

As per claim 15, it is rejected for the same reason as set forth in claim 1 above.

As per claim 16, it is rejected for the same reason as set forth in claim 2 above.

As per claim 17, it is rejected for the same reason as set forth in claim 3 above.

As per claim 18, it is rejected for the same reason as set forth in claim 4 above.

As per claim 19, it is rejected for the same reason as set forth in claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454